DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, electrode unit, decision unit, output unit, input unit, operating unit, processing unit, display control unit and display unit in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Acquisition unit” is interpreted as a processor, as mentioned in paragraph 0064. “Electrode unit” is interpreted as electrodes, as mentioned in paragraph 0056. “Decision unit” is interpreted as a processor, as mentioned in paragraph 0064. “Output unit” is interpreted as a processor, as mentioned in paragraph 0064. “Input unit” is interpreted as a processor, as mentioned in paragraph 0064. “Operating unit” is interpreted as an information processor, as mentioned in paragraph 0060. “Processing unit” is interpreted as a processor, as mentioned in paragraph 0064. “Display control unit” is interpreted as a processor, as mentioned in paragraph 0064. “Display unit” is interpreted as an information processor as mentioned in paragraph 0060.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the artifact mark" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6 and 8 are rejected due to their dependence on claim 1.
 Claim 9 recites the limitation “the artifact mark" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to a subject; and a controller configured to control the exercise assisting device in accordance with electroencephalogram information acquired by the electroencephalogram measurement system” in lines 4-8 which are part of the preamble of the method, however, the actual method steps do not require the exercise assisting device or the controller. It is unclear if Applicant intends to include the function of these components in the method and therefore it is unclear if the method actually includes the components of the preamble as the exercise assisting device and the controller elements are not linked to the recited method steps.
Claim 11 is rejected due to its dependence on claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to an electroencephalogram measurement method, which is a computational algorithm, mental process, or abstract idea. Claim 9 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 9 is as follows:
Step 1: Claim 9 is drawn to an electroencephalogram measurement method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 9 recites an abstract idea. In particular, claim 9 recites the following limitations:
[A1] A method for controlling a rehabilitation support system, the rehabilitation support system comprising [B1] an electroencephalogram measurement system… [C1] the method comprising: acquiring the electroencephalogram information representing an electroencephalogram obtained by… being placed on a region of interest that forms part of the subject’s head; [D1] making a decision, based on the electroencephalogram information acquired, whether or not there are any artifacts; [E1] outputting the decision made about the artifacts; [F1] accepting a designation signal designating one or more sets of the electroencephalogram information, among multiple sets of the electroencephalogram information, the designation signal being input through an operating unit; [G1] performing, based on the one or more sets of the electroencephalogram information designated by the designation signal, calibration processing for determining a parameter for use to analyze the electroencephalogram information; [H1] making a…display the decision; and making the…display, along with the artifact mark, the waveform of the electroencephaloram such that the artifact mark is shown durinq a period in which an artifact is determined to be included in the electroencephalogram information. These elements [A1]-[D1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 9 recites the following limitations that are beyond the judicial exception: [A2] an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to a subiect; [B2] a controller configured to control the exercise assisting device in accordance with electroencephalogram information acquired by the electroencephalogram measurement system; [C2] electrode unit; [D2] display unit.
These elements [A2]-[D2] of claim 9 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Additionally, the elements [A2] and [B2] are merely recited in the preamble to the method and are not required for the recited method steps (see the 112b rejection above), therefore elements [A2] and [B2] do not contribute in integrating the exception into a practical application of the exception. Furthermore, it appears that elements [A2] and [B2] may generically/tangentially link the abstract idea to another technological field, which is not enough for showing integration into a practical application. See (MPEP 2106.04(D) I).
Step 2B: Claim 9 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 11 depends from claim 9, and recite the same abstract idea as claim 9. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 11 recites a non-transitory storage medium readable for a computer system.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claim 11 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Contreras-Vidal et al. (U.S. Pub. No. 2014/0058528) (applicant disclosed) in view of Junichi et al. (JP 2016-013180; English translation) and Bibian et al. (U.S. Pub. No. 2011/0130675) (previously cited).
Regarding claim 1, Contreras-Vidal discloses:
An electroencephalogram measurement system (figure 18 and paragraph 0179); the electroencephalogram measurement system comprising: an acquisition unit (EEG cap 10) configured to acquire the electroencephalogram information, the electroencephalogram information representing an electroencephalogram obtained by an electrode unit, the electrode unit being placed on a region of interest that forms part of the subject's head (paragraph 0179 and figure 18 disclose wherein the EEG cap 10 is placed on a subject’s head and wherein electrodes of the cap acquire EEG signals of the subject); an input unit configured to accept a designation signal designating one or more sets of the electroencephalogram information, among multiple sets of the electroencephalogram information acquired by the acquisition unit (abstract and paragraph 0023 disclose wherein a computer (input unit) is in connection the EEG electrodes for collecting and processing the data and paragraph 0181 discloses wherein the system analyzes the EEG signal data and removes some signal data while keeping other select (designation) signal data), the designation signal being input through an operating unit (abstract and paragraph 0023 disclose wherein a computer (operating unit) is in connection the EEG electrodes for collecting and processing the data and paragraph 0181 discloses wherein the data is processed or input through a program of the computer); and a processing unit configured to perform, based on the one or more sets of the electroencephalogram information designated by the designation signal, calibration processing (paragraphs 0061 and 0073 disclose wherein the system receives and processes the EEG signal data and calibrates the acquired signal data) for determining a parameter for use to analyze the electroencephalogram information (paragraphs 0061 and 0073 disclose wherein the system calibrates the data to be used for providing feedback to a user).
Yet Contreras-Vidal does not disclose:
A rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit.
However, in the same field of EEG measurement systems, Junichi discloses:
A rehabilitation support system (paragraph 0001) comprising: an exercise assisting device (body drive device 20 and/or electrical stimulation application device 30) configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject (paragraph 0013 discloses wherein the body drive unit applies a mechanical drive or stimulus to the subject and paragraph 0014 discloses wherein the electric stimulation applying device applies an electrical stimulation to a muscle of a subject); and a controller (control device 40) configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit (paragraph 0012 discloses wherein an EEG measuring device 10 measures EEG signals of the subject and communicates the measured EEG to the control device and paragraphs 0017-0022 disclose wherein the EEG information is used in controlling the mechanical and electrical stimulus output of the system).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bibian to incorporate a rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit, as taught by Junichi, in order to allow for assisted control of a user’s body based on EEG signals associated with their brain function or thoughts.
Yet the combination does not disclose:
a decision unit configured to make a decision, based on the electroencephalogram information acquired by the acquisition unit, whether or not there are any artifacts; and an output unit configured to output the decision made by the decision unit; and a display control unit configured to make a display unit display the decision output by the output unit; the display control unit making the display unit display, along with the artifact mark, the waveform of the electroencephalogram such that the artifact mark is shown during a period in which an artifact is determined to be included in the electroencephalogram information.
However, in the same field of EEG monitoring systems, Bibian discloses:
a decision unit configured to make a decision, based on the electroencephalogram information acquired by the acquisition unit, whether or not there are any artifacts (paragraph 0052 discloses wherein the computer or processor based system (paragraph 0014) decides on which artifacts to keep and which to dispose); and an output unit configured to output the decision made by the decision unit (paragraphs 0108, 0114, and 0118 disclose wherein the system outputs the signal data including the detected and determined artifact selection); and a display control unit configured to make a display unit display the decision output by the output unit (paragraphs 0108, 0114, and 0118 disclose wherein the system outputs the signal data including the detected and determined artifact selection and paragraph 0073 discloses wherein a processor (control unit) sends/controls the signals transmitted to the monitor for display); the display control unit making the display unit display, along with the artifact mark, the waveform of the electroencephalogram such that the artifact mark is shown during a period in which an artifact is determined to be included in the electroencephalogram information (figures 7, 9, 10, paragraphs 0108, 0114, and 0118 disclose wherein the display outputs the presence and/or percentage of signal that is artifact corrupted (artifact) along with an EEG waveform such that the artifact indicator of presence, percentage, or mark is shown during the period in which the artifact is determined to be included in the EEG information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a decision unit configured to make a decision, based on the electroencephalogram information acquired by the acquisition unit, whether or not there are any artifacts; and an output unit configured to output the decision made by the decision unit; and a display control unit configured to make a display unit display the decision output by the output unit; the display control unit making the display unit display, along with the artifact mark, the waveform of the electroencephalogram such that the artifact mark is shown during a period in which an artifact is determined to be included in the electroencephalogram information, as taught by Bibian, so as to remove and indicate unwanted artifact data so as to ensure more accurate analysis and results.
Regarding claim 3, Contreras-Vidal in view of Junichi and Bibian discloses the system of claim 1, yet Contreras-Vidal does not disclose:
wherein the decision unit is configured to further determine, when the decision made by the decision unit is that there are some artifacts, types of the artifacts.
However, in the same field of EEG monitoring systems, Bibian discloses:
wherein the decision unit is configured to further determine, when the decision made by the decision unit is that there are some artifacts, types of the artifacts (paragraphs 0052, 0108, and 0114 disclose wherein the system can identify the particular type or classification of the artifact data using artifact detection processes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the decision unit is configured to further determine, when the decision made by the decision unit is that there are some artifacts, types of the artifacts, as taught by Bibian, so as to remove unwanted artifact data and keep desired artifacts so as to ensure more accurate analysis and results.
Regarding claim 4, Contreras-Vidal in view of Junichi and Bibian discloses the system of claim 3, Contreras-Vidal further discloses:
wherein the region of interest includes a first region of interest and a second region of interest, the electrode unit includes a first electrode corresponding to the first region of interest and a second electrode corresponding to the second region of interest (figure 1, abstract, paragraphs 0023 and 0075 disclose wherein an electrode array or a plurality of EEG electrodes of an electrode cap are placed in contact with various regions of the subjects head), the acquisition unit is configured to acquire first electroencephalogram information representing an electroencephalogram obtained by the first electrode and second electroencephalogram information representing an electroencephalogram obtained by the second electrode (paragraphs 0023-0028 disclose wherein the system acquires EEG signal data from the respective electrodes of the electrode array). 
Yet Contreras-Vidal does not disclose:
the decision unit is configured to determine, based on either the first electroencephalogram information or the second electroencephalogram information and a difference between the first electroencephalogram information and the second electroencephalogram information, the types of the artifacts.
However, in the same field of EEG monitoring systems, Bibian discloses:
the decision unit is configured to determine, based on either the first electroencephalogram information or the second electroencephalogram information and a difference between the first electroencephalogram information and the second electroencephalogram information, the types of the artifacts (paragraphs 0088-0092 disclose wherein the system analyzes the individual EEG electrode signals as well as the difference between the EEG electrodes to determine a state or artifact resulting from the electrode signal data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the decision unit is configured to determine, based on either the first electroencephalogram information or the second electroencephalogram information and a difference between the first electroencephalogram information and the second electroencephalogram information, the types of the artifacts, as taught by Bibian, in order to more accurately assess the conditions and signal artifacts of a user by comparing different signal data from various areas or regions of the subject. 
Regarding claim 5, Contreras-Vidal in view of Junichi and Bibian discloses the system of claim 1, yet Contreras-Vidal does not disclose:
	wherein the decision unit is configured to make the decision about the artifacts based on a ratio of a feature quantity of the electroencephalogram information during each of a plurality of first periods to a feature quantity of the electroencephalogram information during a second period, the second period including the plurality of first periods that are set so as to shift from each other by a predetermined amount of time along a time axis.
However, in the same field of EEG monitoring systems, Bibian discloses:
wherein the decision unit is configured to make the decision about the artifacts based on a ratio of a feature quantity of the electroencephalogram information during each of a plurality of first periods to a feature quantity of the electroencephalogram information during a second period, the second period including the plurality of first periods that are set so as to shift from each other by a predetermined amount of time along a time axis (paragraphs 0010, 0103, and 0128 disclose wherein the system analyzes the suppression ratio of the EEG signal corresponding to a length of period of time during a first period of time wherein no substantial EEG signal was recorded, and paragraph 0058 discloses wherein the EEG signals are recorded over given periods of time that are broken down into smaller sub-segments of time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the decision unit is configured to make the decision about the artifacts based on a ratio of a feature quantity of the electroencephalogram information during each of a plurality of first periods to a feature quantity of the electroencephalogram information during a second period, the second period including the plurality of first periods that are set so as to shift from each other by a predetermined amount of time along a time axis, as taught by Bibian, in order to more accurately assess the conditions and signal artifacts of a user by comparing different signal data from various time periods of measurement. 
Regarding claim 6, Contreras-Vidal in view of Junichi and Bibian discloses the system of claim 5, yet Contreras-Vidal does not disclose:
wherein the feature quantity is an integrated value of spectrum intensities of the electroencephalogram information on a predetermined frequency band.
However, in the same field of EEG monitoring systems, Bibian discloses:
wherein the feature quantity is an integrated value of spectrum intensities of the electroencephalogram information on a predetermined frequency band (paragraphs 0055-0057 and 0118 disclose wherein the EEG brain activity signal data is evaluated using spectral analysis by analyzing and transforming the spectrum quantities of the EEG signal and paragraphs 0063-0067 disclose wherein the frequency band is determined or set). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the feature quantity is an integrated value of spectrum intensities of the electroencephalogram information on a predetermined frequency band, as taught by Bibian, in order to provide an accurate reliable index of the brain activity EEG signal data (paragraph 0056).
Regarding claim 8, Contreras-Vidal in view of Junichi and Bibian discloses the system of claim 1, yet Contreras-Vidal does not disclose:
wherein the display control unit is configured to make the display unit display, along with the decision, an electroencephalogram waveform derived by a derivation method different from a derivation method for deriving an electroencephalogram waveform used to make the decision.
However, in the same field of EEG monitoring systems, Bibian discloses:
wherein the display control unit is configured to make the display unit display, along with the decision, an electroencephalogram waveform derived by a derivation method different from a derivation method for deriving an electroencephalogram waveform used to make the decision (figures 7, 8, 10, paragraphs 0074 and 0105-0107 disclose wherein the spectral density EEG waveform, raw EEG, as well as trend waveform data are displayed).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display control unit is configured to make the display unit display, along with the decision, an electroencephalogram waveform derived by a derivation method different from a derivation method for deriving an electroencephalogram waveform used to make the decision, as taught by Bibian, in order to display multiple relevant waveform data for analysis and determination.
Regarding claim 9, Contreras-Vidal discloses:
An electroencephalogram measurement system (figure 18 and paragraph 0179); the method comprising: acquiring the electroencephalogram information representing an electroencephalogram obtained by an electrode unit, the electrode unit being placed on a region of interest that forms part of the subject's head (paragraph 0179 and figure 18 disclose wherein the EEG cap 10 is placed on a subject’s head and wherein electrodes of the cap acquire EEG signals of the subject); accepting a designation signal designating one or more sets of the electroencephalogram information, among multiple sets of the electroencephalogram information, the designation signal being input through an operating unit (abstract and paragraph 0023 disclose wherein a computer (input unit) is in connection the EEG electrodes for collecting and processing the data and paragraph 0181 discloses wherein the system analyzes the EEG signal data and removes some signal data while keeping other select (designation) signal data and wherein the data is processed or input through a program of the computer); performing, based on the one or more sets of the electroencephalogram information designated by the designation signal, calibration processing (paragraphs 0061 and 0073 disclose wherein the system receives and processes the EEG signal data and calibrates the acquired signal data) for determining a parameter for use to analyze the electroencephalogram information (paragraphs 0061 and 0073 disclose wherein the system calibrates the data to be used for providing feedback to a user).
Yet Contreras-Vidal does not disclose:
A method for controlling a rehabilitation support system, the rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit.
However, in the same field of EEG measurement systems, Junichi discloses:
A method for controlling a rehabilitation support system (paragraph 0001), the rehabilitation support system comprising: an exercise assisting device (body drive device 20 and/or electrical stimulation application device 30) configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject (paragraph 0013 discloses wherein the body drive unit applies a mechanical drive or stimulus to the subject and paragraph 0014 discloses wherein the electric stimulation applying device applies an electrical stimulation to a muscle of a subject); and a controller (control device 40) configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit (paragraph 0012 discloses wherein an EEG measuring device 10 measures EEG signals of the subject and communicates the measured EEG to the control device and paragraphs 0017-0022 disclose wherein the EEG information is used in controlling the mechanical and electrical stimulus output of the system).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bibian to incorporate a method for controlling a rehabilitation support system, the rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit, as taught by Junichi, in order to allow for assisted control of a user’s body based on EEG signals associated with their brain function or thoughts.
Yet the combination does not disclose:
making a decision, based on the electroencephalogram information acquired, whether or not there are any artifacts; and outputting the decision made about the artifacts; making a display unit display the decision; making the display unit display, along with the artifact mark, the waveform of the electroencephalogram such that the artifact mark is shown during a period in which an artifact is determined to be included in the electroencephalogram information.
However, in the same field of EEG monitoring systems, Bibian discloses:
making a decision, based on the electroencephalogram information acquired, whether or not there are any artifacts (paragraph 0052 discloses wherein the computer or processor based system (paragraph 0014) decides on which artifacts to keep and which to dispose); and outputting the decision made about the artifacts (paragraphs 0108, 0114, and 0118 disclose wherein the system outputs the signal data including the detected and determined artifact selection); making a display unit display the decision (paragraphs 0108, 0114, and 0118 disclose wherein the system outputs the signal data including the detected and determined artifact selection and paragraph 0073 discloses wherein a processor (control unit) sends/controls the signals transmitted to the monitor for display); making the display unit display, along with the artifact mark, the waveform of the electroencephalogram such that the artifact mark is shown during a period in which an artifact is determined to be included in the electroencephalogram information (figures 7, 9, 10, paragraphs 0108, 0114, and 0118 disclose wherein the display outputs the presence and/or percentage of signal that is artifact corrupted (artifact) along with an EEG waveform such that the artifact indicator of presence, percentage, or mark is shown during the period in which the artifact is determined to be included in the EEG information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate making a decision, based on the electroencephalogram information acquired, whether or not there are any artifacts; and outputting the decision made about the artifacts; making a display unit display the decision; making the display unit display, along with the artifact mark, the waveform of the electroencephalogram such that the artifact mark is shown during a period in which an artifact is determined to be included in the electroencephalogram information, as taught by Bibian, so as to remove and indicate unwanted artifact data so as to ensure more accurate analysis and results.
	Regarding claim 11, Contreras-Vidal in view of Junichi and Bibian discloses the method of claim 9, and Bibian further discloses:
A non-transitory storage medium readable for a computer system and storing a program designed to cause the computer system to carry out the control method(paragraphs 0017, 0023, 0076-0077 discloses wherein the system is implemented as software on a computer or processor for carrying out the EEG measurement method).
Response to Amendment
Applicant amended claims 1, 3-6, 8, 9, and 11 in the response filed 08/26/2022.
Applicant canceled claim 7 in the response filed 08/26/2022
Response to Arguments
Applicant’s arguments and amendments, see pages 2-8 of the response, filed 08/26/2022, with respect to the 35 USC 101 rejections have been fully considered and are persuasive with regard to claims 1, 3-6, and 8.  The 101 rejection of claims 1, 3-6, and 8 have been withdrawn. The 101 rejection with regard to claims 9 and 11 are maintained because the recited structure is only mentioned within the preamble and is not tied to the claimed method steps. See the rejection above. 
Applicant’s arguments and amendments, see pages 2-9 of the response, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1, 3-6, 8, 9, and 11 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Junichi which discloses using impedance and EEG measurements during a training process.
Applicant additionally argues that Bibian fails to disclose the waveform of the electroencephalogram is displayed along with the artifact mark, and the artifact mark is shown during a period in which an artifact is determined to be included in the electroencephalogram information. However, this argument is not persuasive as Bibian in figures 7, 9, 10, paragraphs 0108, 0114, and 0118 disclose wherein the display outputs the artifact presence and/or percentage of signal that is artifact corrupted along with an EEG waveform such that the artifact indicator of presence, percentage, or mark is shown during the period in which the artifact is determined to be included in the EEG information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792